Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

   ANDREA PEREIRA,
                                                       CASE NO.: _________________
                    Plaintiff,
                                                       PLAINTIFF DEMAND A
          v.                                           TRIAL BY JURY

   HUGO BOSS RETAIL, INC.

               Defendant.
   __________________________________

                      COMPLAINT FOR DAMAGES AND JURY DEMAND


  Plaintiff, ANDREA PEREIRA (“Plaintiff” or “Ms. Pereira”), through her counsel, Derek Smith

  Law Group, PLLC, hereby complains of Defendant HUGO BOSS RETAIL, INC. (“Defendant”

  and/or “HUGO BOSS”), and alleges as follows:

                                          INTRODUCTION

         1.        This employment discrimination case is about an employer who subjected its

  female employee to relentless discrimination and retaliation.

         2.        Plaintiff Andre Periera brings this action pursuant to the Equal Pay Act of 1963

  (“EPA”), 52 Stat. 1062, as amended, 29 U.S.C. §206(d) et seq. (“EPA”) and the Florida Statute

  Section 760.10.

         3.        Ms. Periera seeks monetary relief to redress Defendant’s unlawful employment

  practices in violation of the EPA.      Additionally, this action seeks to redress Defendant’s

  deprivation of Ms. Periera’s personal dignity and her civil right to pursue equal employment

  opportunities.

         4.        Defendant’s unrelenting discrimination and harassment against Plaintiff

  culminated with her unlawful termination.


                                                   1
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 2 of 16




         5.      At bottom, Defendant is liable for subjecting Ms. Periera to a work environment

  infested with relentless gender/sex discrimination and for wrongfully terminating Plaintiff because

  of her gender/sex as well as in complaints of unlawful conduct by Defendant.

                                                   PARTIES

         6.      Plaintiff Pereira is an individual woman. Ms. Pereira is a resident of Broward

  County, and former employee of Defendant HUGO BOSS.

         7.      Defendant HUGO BOSS is a foreign for-profit corporation, with its principal place

  of business in New York, New York, and having locations throughout the United States, including

  a corporate office at 1200 South Pine Island Road, Plantation, FL 33324, and a retail location at

  19501 Biscayne Blvd., Suite#049 Aventura, FL 33180.

         8.      Defendant HUGO BOSS employed no fewer than 15 or more persons for no less

  than 20 calendar weeks in the current calendar year and is therefore an employer as defined by the

  FCRA. Fla. Stat. § 760.02(7) (2020).

         9.      At all relevant times, Plaintiff was employed by Defendant HUGO BOSS and

  performed work for Defendant in Broward County, Florida at Defendant’s Aventura location.


         10.     Furthermore, this Action is to redress the Defendant’s unlawful employment

  practices against Plaintiff, including Defendant’s unlawful discrimination against Plaintiff because

  of her sex, and for permitting Plaintiff to be discriminated against.

                                   JURISDICTION AND VENUE

         11.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367.

         12.     This Court has supplemental jurisdiction over Plaintiff’s claims based on violations

  of the FCRA.




                                                    2
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 3 of 16




         13.     Venue is proper in this Court under 28 U.S.C. §1391 because the unlawful

  employment practices alleged below were committed within the jurisdiction of the United States

  District Court for the Southern District of Florida, Miami-Dade Division. Defendant’s business

  was located in this judicial district and a substantial part of the events or omissions giving rise to

  this action, including the unlawful employment practices alleged herein occurred in this district.

  Plaintiff was employed by Defendant within Miami-Dade, Florida, located in Miami-Dade

  County, Florida.

                     ADMINISTRATIVE PROCEDURAL REQUIREMENTS

         14.     Plaintiff has satisfied all administrative requirements. Plaintiff timely dual-filed

  charges of discrimination with the U.S. Equal Employment Opportunity Commission (“EEOC”)

  and the Florida Commission on Human Relations (“FCHR”) on or about July 22, 2019.

         15.     In accordance with and pursuant to the existing workshare agreement between the

  two agencies, an FCHR filing automatically operates as a dual EEOC filing.

         16.     This action is being commenced more than (180) days since the inception of

  Plaintiff’s administrative action against the Defendants.

                              STATEMENT OF MATERIAL FACTS

         17.     Plaintiff Pereira is an individual woman.

         18.     Defendant HUGO BOSS is a publicly traded, international luxury retail

  corporation, with locations around the word and the United States, including one of its flagship

  stores inside the Aventura Mall in Aventura, Florida. Defendant’s Aventura store is one of

  Defendant’s top earning stores in the United States.

         19.     On or about December 26, 2017 Plaintiff originally began working for Defendant

  HUGO BOSS as its Visual Ambassador for the Southeast Region of Defendant’s stores. Then, in




                                                    3
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 4 of 16




  December 2018, Plaintiff became the Assistant Manager of Defendant’s flagship store in the

  Aventura Mall.

         20.    Defendant’s location at the Aventura Mall is one of Defendant’s flagship stores,

  and also one of Defendant’s top earning stores.

         21.    Ms. Pereira has been passionate about fashion and retail for a long time. Indeed,

  Ms. Pereira hold a bachelor’s degree in Fashion Design and an Associate’s degree in Management

  and Merchandising, the latter of which, Plaintiff earned while working for Defendant.

         22.    Camilo Casallas (“Casallas”) is an individual man, and at all relevant times was

  employed by Defendant HUGO BOSS at its Aventura location as Defendant’s Regional Manager,

  overseeing and supervising Defendant’s operations throughout Florida and Georgia. Casallas

  hired Plaintiff and held supervisory authority over Ms. Pereira, controlling various terms and

  conditions of her employment.

         23.    Ciaran McInerney (“McInerney”) is an individual man, and at all relevant times

  was employed by Defendant HUGO BOSS at its Vice President of Retail for the Americas.

  McInerney held supervisory authority over Plaintiff, controlling various terms and conditions of

  Ms. Pereira’s employment.

         24.    Plaintiff was one of only a few women working at Defendant’s Aventura location.

         25.    In or around February 2019, after proving herself as one of Defendant’s preeminent

  Assistant Store Managers, Defendant HUGO BOSS promoted Plaintiff—but did not compensate

  her any further—to the Southeast Visual Team Lead for Florida and Georgia and as an Assistant

  Store Manager for Defendant’s Aventura store.

         26.    In or around February 2019, Casallas conducted nine interviews for the open

  position of Store Manager of Defendant HUGO BOSS’ Aventura store. Around this time, Plaintiff




                                                    4
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 5 of 16




  called Casallas to show her interest in the position. Casallas was responsive to Plaintiff’s interest,

  agreeing that he would consider her candidacy, and told Plaintiff she would be an excellent fit.

  Besides, Plaintiff had already effectively assumed the role as Assistant Manager because

  Defendant routinely assigned Plaintiff Store Manager tasks.           Even Defendant’s corporate

  headquarters in New York City considered Ms. Pereira as Store Manager of Defendant’s Aventura

  store. Nonetheless, Plaintiff had no interested in merely functioning as a pseudo-Store Manager—

  Ms. Pereira wanted to be the Store Manager. Plaintiff also wanted to be compensated for

  completing the tasks of Store Manager that were in addition to her responsibilities as Assistant

  Store Manager and Visual Team Lead for Florida and Georgia.

         27.     During the interview process, Casallas told McInerney he was not having any luck

  finding any external candidates. However, Casallas mentioned Plaintiff had expressed interest in

  the position. Casallas told McInerney he considered Ms. Pereira a viable candidate. Yet,

  McInerney told Casallas he could not hire Plaintiff due to Defendant’s supposed policy of not

  hiring internally for the Store Manager position. Casallas was surprised by McInerney’s response.

  Indeed, Casallas mentioned, in his fifteen years working for Defendant, that he was unaware of

  this policy. McInerney failed to point to any policy to verify this with Casallas.

         28.     Meanwhile, Ms. Pereira carried on as the assumed Store Manager of Defendant’s

  Aventura store, and continually exceeded expectations. On or about February 26, 2019, Plaintiff

  emailed McInerney to express that she was very eager to become the Store Manager of Defendant’s

  Aventura store. Ms. Pereira outlined all of her accomplishments and made her case for why she

  was a great candidate.

         29.     Then, on or about February 28, 2019, McInerney responded to Plaintiff with

  negative news. As a flagship store, McInerney told Plaintiff, Defendant HUGO BOSS would not




                                                    5
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 6 of 16




  consider a first-time appointment to Store Manager. As if it were any consolation, McInerney

  promised Ms. Pereira to sit down face-to-face to discuss her future with Defendant.

          30.    On or about March 4, 2019, Plaintiff traveled to Defendant HUGO BOSS’

  corporate headquarters in New York City to meet with McInerney. McInerney reiterated that

  Plaintiff would not be considered for the open Store Manager position because of the policy.

  McInerney said something to the effect of, “No way Jose—not in a million years will you be

  considered for that position.”

          31.    On or about May 19, 2019, McInerney hired Dennis Adila (“Adila”) as Store

  Manager of Defendant’s Aventura location. Adila was an internal hire who had been a Store

  Manager of one of Defendant’s Virginia stores. However, notwithstanding this experience,

  Defendant had issued Adila several negative performance reviews as Store Manager at

  Defendant’s Virginia location. Plaintiff saw why these reviews were warranted. Indeed, Ms.

  Pereira noticed Adila spent a lot of time outside of the store on his phone. Additionally, Adila

  unfairly blamed Plaintiff for issues she had nothing to do with.

          32.    Around this time, however, McInerney tasked Plaintiff with creating an Action

  Plan—a task for the Store Manager. Ms. Pereira, although a bit confused as to why McInerney

  appointed her with this task, took it on with enthusiasm as she relished the opportunity. Hence,

  Plaintiff continued her assumed role as Store Manager even after McInerney hired Adila for the

  role.

          33.    On or about June 1, 2019, Plaintiff emailed Defendant HUGO BOSS’ corporate

  management outlining her concerns of gender discrimination.




                                                   6
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 7 of 16




          34.    In response to Plaintiff’s email, Liz Socorro (“Socorro”) told Plaintiff that she too

  was not paid for similar responsibilities, and that she was told her promotion to Store Manager

  was not possible. Socorro also complained of gender discrimination to Defendant HUGO BOSS.

          35.    On or around June 29, 2019, Defendant HUGO BOSS promised to pay Plaintiff a

  three-thousand-dollar ($3,000) stipend in compensation for completing her duties as an unofficial

  Store Manager since January 2019. Although Plaintiff was somewhat disappointed by this—being

  compensated a mere $500 per month for her duties—Plaintiff was enthused that she was getting

  official recognition for all the work she put into effectively running Defendant’s flagship Aventura

  store. On or about July 5, 2019, Defendant deposited the $3,000 stipend in Plaintiff’s personal

  checking account. However, two days later, on or about July 7, 2019, Defendant retracted the

  stipend and informed Plaintiff she would not receive the $3,000 as promised.

          36.    At all relevant times, Plaintiff claim a continuous practice of discrimination and

  claims a continuing violation, thereby making all claims herein under the continuing violations

  doctrine. Similarly, Defendant exhibited a pattern and practice of not only discrimination but also

  retaliation.

          37.    The above are just some of the examples of unlawful discrimination, and retaliation

  to which Defendant subjected Plaintiff to on a frequent and ongoing basis throughout Plaintiff’s

  employment.

          38.    At all relevant times, Defendant’s employees were acting as agents of Defendant

  HUGO BOSS in their unlawful treatment of Plaintiff.

          39.    At all times material, Defendant’s supervisors and management not only

  perpetrated harassment, but acted with deliberate indifference to the discriminatory treatment,

  hostile work environment, and the retaliation complained of herein.




                                                   7
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 8 of 16




         40.     As a result of Defendant’s unlawful acts and conduct, Plaintiff has suffered and will

  continue to suffer numerous injuries including economic and emotional damages.

         41.     As a result of Defendant’s unlawful acts and conduct, Plaintiff felt extremely

  humiliated, degraded, victimized, embarrassed, and emotionally distressed.

         42.     As a result of the unlawful acts and conduct complained of herein, Plaintiff has

  suffered and will continue to suffer damages, including but not limited to financial and economic

  damages, lost wages (back pay and front pay) and benefits, advancement opportunities within

  Defendant HUGO BOSS, and continues to suffer the same. Plaintiff has also suffered and will

  continue to suffer emotional distress, mental anguish, loss of dignity, and other intangible

  damages.

         43.     As Defendant’s conduct has been malicious, willful, outrageous, and conducted

  with full knowledge of the law, Plaintiff demands punitive damages against Defendant.

         44.     Defendant HUGO BOSS is either strictly or vicariously liable for the unlawful acts

  and conduct complained of herein, including for the acts and conduct of its managers and

  supervisors.

         45.     Plaintiff has been damaged by Defendant’s unlawful discrimination in violation of

  the FCRA.

         46.     At all times material, Defendant’s supervisors and management not only

  perpetrated harassment, but acted with deliberate indifference to the discriminatory treatment.

         47.     As Defendant’s conduct has been malicious, willful, outrageous, and conducted

  with full knowledge of the law, Plaintiff demands punitive damages against Defendant.




                                                   8
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 9 of 16




         48.     Defendant HUGO BOSS is either strictly or vicariously liable for the unlawful acts

  and conduct complained of herein, including for the acts and conduct of its managers and

  supervisors.

         49.     Plaintiff has been damaged by Defendant’s unlawful discrimination in violation of

  the FCRA.

                                          COUNT ONE
                             Violation to the Equal Pay Act of 1963
                     29 U.S.C. § 206(d) (Unlawful Gender Wage Discrimination)

         50.     Plaintiff realleges the allegations in the preceding paragraphs contained herein.

         51.     Defendant’s acts or omissions, through its employees and/or agents resulted in

  unfairly paying Plaintiff a base salary lower than her male counterpart employed by Defendant in

  the same or substantially similar role, for the same or substantially similar work with the same

  required skill, effort, and responsibility, violating 29 U.S.C. §§ 206(d)(1).

         52.     29 U.S.C. §§ 206(d)(1) provides: “No employer having employees subject to any

  provisions of this section shall discriminate, within any establishment in which such employees

  are employed, between employees on the basis of sex by paying wages to employees in such

  establishment at a rate less than the rate at which he pays wages to employees of the opposite sex

  in such establishment for equal work on jobs the performance of which requires equal skill, effort,

  and responsibility, and which are performed under similar working conditions, except where such

  payment is made pursuant to (i) a seniority system; (ii) a merit system; (iii) a system which

  measures earnings by quantity or quality of production; or (iv) a differential based on any other

  factor other than sex: Provided, That an employer who is paying a wage rate differential in

  violation of this subsection shall not, in order to comply with the provisions of this subsection,

  reduce the wage rate of any employee.”




                                                    9
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 10 of 16




           53.    Defendant discriminated against Plaintiff passed on her sex/gender in failing to

   promote her, promoting her male colleague and former trainee over her in violation of Company

   policy, and refusing to compensate Plaintiff equally for the same or similar work performed by her

   and her male colleague.

           54.    At all times material to this action, Defendant maintained written policies regarding

   or otherwise state: (i) a seniority system; (ii) a merit system; (iii) a system which measures earnings

   by quantity or quality of production; or (iv) a differential based on any other factor other than sex.

   Under such polices, Plaintiff was entitled to a promotion and Defendants violated policy by

   promoting and compensating her male colleague to the same or substantially similar role.

           55.    Defendant’s unlawful actions were willful.

           56.    Defendant’s acts or omissions resulting in its paying Plaintiff less than her male

   counterpart were neither in good faith nor did it have reasonable grounds for believing that its acts

   or omissions were not a violation of the EPA.

           57.    As a direct and proximate result of the aforementioned discriminatory acts of

   Defendant, through its employees and/or agents, in violation of 29 U.S.C.§§ 206(d)(1), Defendant

   is liable.

           58.    As alleged above, Defendant acted with malice or reckless indifference to the rights

   of the Plaintiff, thereby entitling Plaintiff to an award of punitive damages.

           59.    As a result of Defendant’s violations of the EPA, Plaintiff has suffered damages,

   including, but not limited to: past and future wages, pain and suffering, inconvenience, mental

   anguish, loss of enjoyment of life, humiliation, emotional distress, reputational harm,

   diminishment of career opportunities, and other harm, both tangible and intangible.




                                                     10
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 11 of 16




          60.     Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights

   guaranteed under federal law.

          61.     Plaintiff Periera has been damaged by the illegal conduct of Defendant.

                                          COUNT TWO
                      Retaliation in Violation to the Equal Pay Act of 1963
                29 U.S.C. § 206(d), 215(a)(3) (Unlawful Gender Wage Discrimination)

          62.     Plaintiff realleges the allegations in the preceding paragraphs contained herein.

          63.     This is an action to recover damages resulting from unlawful and retaliatory actions

   and termination pursuant to the EPA.

          64.     29 U.S.C. §215(a)(3) makes it unlawful to “to discharge or in any other manner

   discriminate against any employee because such employee has filed any complaint or instituted or

   caused to be instituted any proceeding under or related to this chapter, or has testified or is about

   to testify in any such proceeding, or has served or is about to serve on an industry committee…”

          65.     Plaintiff engaged in protected activity by requesting to be paid equal to her male

   colleague and opposing gender discrimination, retaliation, and practices made unlawful by the

   EPA.

          66.     In response to statutorily protected activity, Defendant, through its employees

   and/or agents, adopted a pattern of subjecting Plaintiff to a series of retaliatory adverse

   employment actions.

          67.     These reprisals were a materially adverse employment action in that such actions,

   whether considered individually or collectively, altered the terms, conditions or privileges of

   Plaintiff’s employment, and/or adversely affected Plaintiff’s status as an employee. Further, the

   retaliatory acts were reasonably likely to deter employees from engaging in protected activity. As

   such, the retaliatory acts constitute adverse employment actions for the purposes of the EPA.




                                                    11
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 12 of 16




          68.     The retaliatory acts when considered collectively were sufficiently severe and/or

   pervasive to materially alter the conditions of Plaintiff’s employment and create a hostile working

   environment.

          69.     Defendant made no attempt to comply with the law, to address or redress the

   adverse actions and instead unlawfully terminated Plaintiff’s employment.

          70.     In opposing the discriminatory behavior, Plaintiff had a good faith, reasonable

   belief that she had been or was being subjected to unlawful discrimination on the basis of gender.

          71.     Plaintiff’s actions are causally connected to her protected activity.

          72.     As alleged above, Defendant acted with malice or reckless indifference to the rights

   of the Plaintiff, thereby entitling Plaintiff to an award of punitive damages.

          73.     As a result of Defendant’s violations of the EPA, Plaintiff has suffered damages,

   including, but not limited to: past and future wages, pain and suffering, inconvenience, mental

   anguish, loss of enjoyment of life, humiliation, emotional distress, reputational harm,

   diminishment of career opportunities, and other harm, both tangible and intangible.

          74.     Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights

   guaranteed under federal law.

          75.     Plaintiff has been damaged by the illegal conduct of Defendant.

                                           COUNT THREE
                              Sex Discrimination (Disparate Treatment)
                             in Violation of Florida Statute §760.10(1)(a)

          76.     Plaintiff realleges the allegations in the preceding paragraphs contained herein.

          77.     The FCRA prohibits discrimination against an individual’s terms and conditions of

   employment because of the individual’s sex. Fla. Stat. § 760.10(1)(a). (“It is an unlawful

   employment practice for an employer … to discriminate against any individual with respect to




                                                    12
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 13 of 16




   compensation, terms, conditions, or privileges of employment, because of such individual’s …

   sex.).”

             78.   To establish a prima facie case of sex discrimination in a promotional decision, a

   plaintiff must show: (1) she is a protected class member; (2) she was qualified and applied for a

   promotion; (3) she was rejected despite her qualifications; and (4) other equally or less qualified

   employees outside of her protected class were promoted. Lee v. GTE Florida, Inc., 226 F.3d 1249,

   1253 (11th Cir. 2000).

             79.   First, Plaintiff is a woman and therefore is a protected class member.

             80.   Second, Plaintiff applied for Defendant’s Store Manager position, a position which

   Plaintiff was qualified for. Indeed, as described in the fact section above, Plaintiff’s qualifications

   are evinced by her above satisfactory performance while acting as the de facto Store Manager.

   Specifically, Plaintiff, who was both Defendant’s Assistant Store Manager and Southeast Visual

   Lead, had many successes, ranging from—but not limited to—managing all local marketing

   events, developing a client outreach plan—which generated 17 high ticket sales of over $155,000

   each—handling all operational aspects of Defendant’s Aventura store, and developing an

   Extended Action Plan, a Store Manager function.

             81.   Third, Defendant HUGO BOSS rejected Plaintiff despite her qualifications.

   Indeed, McInerney emailed Plaintiff explained that she would not be hired for the position

   notwithstanding the fact he “appreciate[d] what [Plaintiff] [had] put into the store over the last

   months,” which McInerney admitted, “shows what potential [Plainitff] [has] going forward at

   HUGO BOSS.”

             82.   Fourth, other equally or less qualified individuals outside Plaintiff’s protected class

   were promoted over Plaintiff. Indeed, Defendant HUGO BOSS hired Andila, a man, who had




                                                     13
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 14 of 16




   received negative performance reviews in his previous position, while Defendant had only given

   Plaintiff satisfactory or above satisfactory performance reviews.

             83.   Defendant engaged in unlawful employment practices prohibited by the FCRA by

   discriminating against Plaintiff because of her sex.

             84.   As a result of Defendant’s unlawful conduct in violation of the FCRA, Plaintiff has

   suffered and will continue to suffer financial and economic damages in the form of lost wages

   (front and back pay) and lost benefits. Plaintiff has also suffered and will continue to suffer

   emotional distress, mental anguish, loss of dignity, and other intangible damages. Plaintiff

   accordingly demands lost economic damages, lost wages, back pay, interest, front pay, the value

   and/or economic impact of lost benefits, and compensatory damages.

             85.   Defendant HUGO BOSS’ actions were knowing, intentional, willful, malicious,

   and in reckless disregard of Plaintiff’s rights under the FCRA. Accordingly, Plaintiff also requests

   punitive damages as authorized by the FCRA.

             86.   Plaintiff further requests that her attorney’s fees and costs be awarded as permitted

   by law.



             87.   Plaintiff realleges the allegations in the preceding paragraphs contained herein.

                                            COUNT FOUR
                                   Sex Discrimination (Retaliation)
                             in Violation of Florida Statute §760.10(1)(a)

             88.   Plaintiff realleges the allegations in the preceding paragraphs contained herein.

             89.   The FCRA prohibits retaliation against an employee for opposing conduct which

   would violate the terms of the FCRA.




                                                    14
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 15 of 16




            90.    Plaintiff opposed gender/sex discrimination which is prohibited by the FCRA when

   Plaintiff complained to Defendant about discrimination that Plaintiff was subjected to as described

   above.

            91.    Plaintiff’s complaints of discrimination, therefore, constituted protected activity

   under the FCRA.

            92.    Shortly after expressing opposition to the unlawful discrimination, Plaintiff was

   retaliated against by Defendant.

            93.    Despite numerous complaints to the company about inappropriate behavior and

   retaliation against Plaintiff for complaining, Defendant failed to take timely appropriate corrective

   action

            94.    Defendant’s non-responsiveness to Plaintiff’s complaints compounded the hostile

   working environment, and the retaliation endured for complaining about inappropriate

   discrimination further created intolerable working conditions for Plaintiff.

            95.    The retaliation and termination were the result of Plaintiff’s opposition to the

   discriminatory conduct to which Plaintiff was subjected, in violation of the FCRA.

            96.    Defendant’s actions were intentional and willful and done with malice.

            97.    As a result of Defendant’s intentional, willful and unlawful retaliatory actions,

   Plaintiff has suffered economic damages, as well as mental anguish, loss of dignity, and other

   intangible injuries.

            98.    Plaintiff also requests punitive damages as authorized by the FCRA.

            99.    Plaintiff further seeks attorney’s fees and costs as permitted by law.

                                             JURY DEMAND

            Plaintiff hereby demands a trial by jury on all issues triable before a jury.




                                                      15
Case 0:21-cv-61135-WPD Document 1 Entered on FLSD Docket 05/30/2021 Page 16 of 16




                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgement against Defendant HUGO BOSS in an

   amount to be determined at the time of a trial plus interest, including but not limited to all

   emotional distress and economic damages, compensatory damages, punitive damages, liquidated

   damages, consequential damages, attorneys’ fees and costs, and disbursement of actions, and for

   any such other relief that is statutorily permitted and as the Court deems just and proper.



   Dated: Miami, Florida                          DEREK SMITH LAW GROUP, PLLC
          May 30, 2021


                                                  Caroline H. Miller, Esq.
                                                  701 Brickell Ave, Suite 1310
                                                  Miami, FL 33131
                                                  Tel: (305) 946-1884
                                                  Fax: (305) 503-6741
                                                  Caroline@dereksmithlaw.com

                                                  Counsel for Plaintiff




                                                   16
